Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-20 are pending. Claims 1, 18, and 19 are the independent claims. Claims 1-2 and 18-19 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 10/28/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 10/28/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1-5, 11, 13, and 16-19 under 35 U.S.C. § 102 and with respect to the claim rejections of claims 6-10, 12, 14-15, and 20 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.  
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2 and 18-19 are objected to because of the following informalities:
Claim 1 recites “wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in the case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle stops inside of a predetermined area within the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle enters the region and stops in a predetermined area”. Grammatically, it appears that the second comma should come after the word “that”, not before. So it appears that it should read “wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner that, in the case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle stops inside of a predetermined area within the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle enters the region and stops in a predetermined area”.
Claims 2, 18, and 19 contain similarly recited limitations and are objected to under a substantively equivalent rationale.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a motor vehicle" in lines 25 and 27.  There is insufficient antecedent basis for this limitation in the claim. The term “a motor vehicle” has already been introduced in line 1 of claim 1. It is indefinite as to whether these instances of “a motor vehicle” are referring to the same motor vehicle as has been previously introduced or a separate motor vehicle. For the purpose of examination, the limitations will be interpreted as “the motor vehicle”.
Claims 2, 18, and 19 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claims 2-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Taveira (US 2016/0253907 A1).
Regarding claim 1, while Wang discloses a method for controlling a motor vehicle remotely, comprising the following steps: receiving requirement signals, which represent at least one requirement that is in force for a restricted geographic region and must be followed by motor vehicles, wherein the restricted geographic region is restricted by the at least one requirement that is in force (Wang ¶20-22, 38, 46, 56, 62-63, 65, 68-69, 78-79, 86, 97-101, 110, 112, 118-119, 122, 126, 156-159, 164, 168-172, 176, 180, 192-193, 204, 212); receiving navigation signals, which represent a route to be traveled by the motor vehicle (Wang ¶40, 45, 47, 50, 56, 65, 67, 78, 80, 91, 97-98, 102, 107, 116, 133, 156-160, 168, 175, 180, 186, 193, 198, 207, 212); based on the navigation signals, checking whether the at least one requirement is being followed by the motor vehicle, the checking including a check as to whether the route to be traveled by the motor vehicle violates the at least one requirement (Wang ¶20-22, 56, 88-92, 97-98, 116, 133, 156-160, 168, 173, 177, 180, 186-187, 193, 198, 207, 209, 212); generating remote control signals for controlling a lateral and/or longitudinal guidance of the motor vehicle remotely, based on a result of the check as to whether the at least one requirement is being followed by the motor vehicle (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212); and outputting the generated remote control signals (Wang ¶40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212), controlling the lateral and/or longitudinal guidance of the motor vehicle remotely, based on the result of the check as to whether the at least one requirement is being followed by the motor vehicle indicates that the motor vehicle does not follow the at least one requirement (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212); wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in the case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle performs an action to address the noncompliance, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle performs an action to address the noncompliance (Wang ¶69, 79, 136-138, 156-160, 182, 209);
Wang does not explicitly state wherein the action to address the noncompliance is to (i) when a motor vehicle is traveling within the region, stop in a predetermined area within the region, or (ii) when a motor vehicle intends to travel into the region, enter the region and stop in a predetermined area within the region.
However, Taveira teaches wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in the case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle stops inside of a predetermined area with the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle enters the region and stops in a predetermined area within the region (Taveira ¶4, 40-41, 71, 124, 129, 139, 144). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing violation avoidance guidance, as described by Wang, to include stopping inside of a predetermined area within the region, as taught by Taveira, because it creates a more robust system that improves the vehicle’s ability to handle restricted situations. If a vehicle finds itself in a state of noncompliance, but lacks the fuel, ability, or authority to leave the region, stopping in a predetermined area within the region is an alternative that still allows the vehicle to potentially better mitigate the consequences or effects of its noncompliance. Additionally, moving to a predetermined area allows for recovery of the vehicle at a later time (Taveira ¶124, 129, 139, 144).
Regarding claim 2, Wang discloses wherein in response to noncompliance with the at least one requirement, the remote control signals are generated in such a manner, that in the case of remote control of the lateral and/or longitudinal guidance of the motor vehicle based on the generated remote control signals, (i) when a motor vehicle is traveling within the region, the motor vehicle leaves the region, or (ii) when a motor vehicle intends to travel into the region, the motor vehicle does not enter the region (Wang ¶69, 79, 136-138, 156-160, 182, 209).
Regarding claim 3, Wang discloses wherein the remote control signals are generated based on the navigation signals (Wang ¶20-22, 40, 45, 50, 52-53, 56, 61, 72, 91-92, 107, 116, 133, 136-138, 159-160, 167-168, 173, 186-187, 193, 198, 209, 212).  
Regarding claim 4, Wang discloses wherein the requirement specifies at least one road, which is inside of the region and is closed to motor vehicles, and wherein the check as to whether the route to be traveled by the motor vehicle violates the at least one requirement, includes a check as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles, and the remote control signals are generated based on a result of the determination as to whether the route to be traveled at least partially includes the at least one road closed to motor vehicles (Wang ¶69, 79, 138, 156-160, 182, 209).  
Regarding claim 5, Wang discloses further comprising: receiving surrounding-area signals which represent a surrounding area of the motor vehicle, wherein the remote control signals are generated based on the surrounding area (Wang ¶20-22, 38, 40, 45-47, 50, 56, 62-63, 65, 67-69, 78-79, 80, 86, 91, 97-102, 107, 110, 112, 116, 118-119, 122, 126, 133, 156-160, 164, 168-172, 175-176, 180, 186, 192-193, 198, 204, 207, 212).  
Regarding claim 11, Wang discloses further comprising: receiving boundary vicinity signals, which represent a vicinity of a boundary of the geographic region; processing the boundary vicinity signals to detect an arriving motor vehicle, which intends to travel into the geographic region; wherein, in response to detection of an arriving motor vehicle, the step of checking whether the at least one requirement is being followed by the motor vehicle, is executed, and/or the step of receiving navigation signals is executed, and/or the step of receiving requirement signals is executed (Wang ¶7, 54, 56, 66-67, 69, 79, 89, 95-96, 98, 122, 125, 131, 133, 139, 155, 156-159, 164-165, 173, 179-180, 184-187, 201, 208).
Regarding claim 13, Wang discloses wherein one or more method steps, except the steps of generating and outputting the remote control signals, are executed at least partially inside the motor vehicle (Wang ¶39-40, 45, 50, 52-53, 102, 107, 175, 180, 201).  
Regarding claim 16, Wang discloses wherein the at least one requirement is motor-vehicle-specific, so that the at least one requirement only has to be followed by motor vehicles that have at least one predetermined feature, wherein it is checked if the motor vehicle has the at least one predetermined feature, and wherein the generation of the remote control signals and/or the checking based on the navigation signals is carried out based on a result of the check as to whether the motor vehicle has the at least one predetermined feature (Wang ¶14, 20-21, 41, 56, 59, 69-70, 75-76, 78, 82, 89-90, 116, 126, 145, 148, 150, 171-172, 177-178, 189-192, 194, 211).  
Regarding claim 17, Wang discloses wherein the at least one predetermined feature is, in each instance, an element selected from the following group of features: motor vehicle model, year of manufacture, type of driving engine, license plate elements including letters or numerals, order of the license plate elements, license plate (Wang ¶14, 20-21, 41, 56, 59, 69-70, 75-76, 78, 82, 89-90, 116, 126, 145, 148, 150, 171-172, 177-178, 189-192, 194, 211).
With respect to claim 18: all limitations have been examined with respect to the method in claim 1. The device in claim 18 is clearly directed towards performing the method of claim 1. Therefore claim 18 is rejected under the same rationale.
With respect to claim 19: all limitations have been examined with respect to the method in claim 1. The steps performed by a computer according to the computer program stored on the non-transitory machine-readable storage medium of claim 19 are clearly directed towards performing the method of claim 1. Therefore claim 19 is rejected under the same rationale.
Claims 6-10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view Taveira (US 2016/0253907 A1) and further in view of Byrnes et al. (US 2022/0050455 A1).
	Regarding claim 6, Wang does not explicitly state receiving safety condition signals, which represent at least one safety condition that must be satisfied so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied.
Regarding claim 7, Wang does not explicitly state wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect 101027785.136analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather; (xiii) presence of a maximum possible time for a specific performance or execution of one step or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly.
Regarding claim 8, Wang does not explicitly state wherein the remote control signals are generated only when the at least one safety condition is satisfied.
Regarding claim 9, Wang does not explicitly state wherein the check as to whether the at least one safety condition is satisfied is carried out after and/or during one or more of the method steps.
Regarding claim 10, Wang does not explicitly state further comprising: after the outputting of the remote control signals, testing remote control of the motor vehicle based on the outputted remote control signals to detect a fault; wherein, in response to detection of the fault, the remote control is broken off, or emergency remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in an emergency are generated and output.
Regarding claim 12, Wang does not explicitly state wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure, are tested.
Regarding claim 20, Wang does not explicitly state wherein the check as to whether the at least one safety condition is satisfied is carried out prior to one or more of the method steps.
However, Byrnes teaches receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be controlled remotely; and checking whether the at least one safety condition is satisfied; wherein the remote control signals are generated based on a result of the check as to whether the at least one safety condition is satisfied (Byrnes ¶4-7, 9-18, 24-28, 34-44); wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a communication path and/or communications components, for controlling the motor vehicle remotely; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for controlling the motor vehicle remotely based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect 101027785.136analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather; (xiii) presence of a maximum possible time for a specific performance or execution of one step or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly (Byrnes ¶4-7, 10-14, 16-18, 34-44); wherein the remote control signals are generated only when the at least one safety condition is satisfied (Byrnes ¶4, 6-9, 11, 13-15, 17, 36-37, 41-42); wherein the check as to whether the at least one safety condition is satisfied is carried out after and/or during one or more predetermined ones of the method steps (Byrnes ¶4-7, 9-18, 24-28, 34-44); further comprising: after the outputting of the remote control signals, testing remote control of the motor vehicle based on the outputted remote control signals to detect a fault; wherein, in response to detection of the fault, the remote control is broken off, or emergency remote control signals for controlling the lateral and/or longitudinal guidance of the motor vehicle remotely in an emergency are generated and output (Byrnes ¶4-7, 9-10, 12-16, 18, 38-42); wherein it is tested if an entity made up of the motor vehicle and infrastructure involved in the method, including communication between the infrastructure and the motor vehicle, is safe, so that the motor vehicle and/or a local infrastructure and/or a global infrastructure and/or communication between the motor vehicle and the infrastructure, are tested (Byrnes ¶4-7, 9-18, 24-28, 34-44); wherein the check as to whether the at least one safety condition is satisfied is carried out prior to one or more of the method steps (Byrnes ¶4-7, 9-18, 24-28, 34-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to include checking a safety condition, wherein the condition is one of (i)-( xiv) listed above, only generating remote control signals when the safety condition is satisfied, wherein the check is carried out during or after certain steps of the method and before others, testing the remote control to detect fault, when there is fault stopping remote control or outputting emergency remote control signals, and testing whether the communication between the motor vehicle and infrastructure involved in the method is safe, as taught by Byrnes, because it creates a more robust system where the safety checks help provide for remote control signals that are delivered in a timely, reliable, and secure fashion. Additionally, testing the control signals for fault after sending them ensures the vehicle knows it will operate accurately and safely according to the remote operator’s instructions. The modifications ensure the reliability and validity of the remote control interaction (Byrnes ¶44-45).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Taveira (US 2016/0253907 A1) and further in view of Wang et al. (US 2021/0134154 A1, hereinafter Wang2).
Regarding claim 14, Wang does not explicitly state wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure.
However, Wang2 teaches wherein one or more method steps are executed outside of the motor vehicle in a cloud infrastructure (Wang2 abstract and ¶19, 64, 64-65, 74, 80). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to execute one or more steps outside the motor vehicle in a cloud infrastructure, as taught by Wang2, because it improves the efficiency of data processing (Wang2 ¶74).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0174446 A1) in view of Taveira (US 2016/0253907 A1) and further in view of Watson et al. (US 2021/0039669 A1).
Regarding claim 15, Wang does not explicitly state wherein one or more of the method steps are documented in a blockchain.  
	However, Watson teaches wherein one or more of the method steps are documented in a blockchain (Watson ¶222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system and method for providing traffic violation avoidance guidance, as described by Wang, to include documenting one or more steps in a blockchain, as taught by Watson, because registering information in such a way improves accountability, may be used to debug or otherwise improve road infrastructure, and is us useful for improvements in an ecosystem with many vendors and algorithm implementations (Watson ¶222).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 15, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669